DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on march 22, 2022 in which claims 1-21 are presented for further examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on 3/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10546041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	METHODS, APPARATUS, AND ARTICLES OF MANUFACTURE TO MEASURE SEARCH RESULTS.  The closest prior arts Gross et al is related to a search apparatus having a search result matrix display either singularly or in combination, fail to anticipate or render obvious the recited features. Specifically Gross describes changing the size of a preview window, the resizing of preview windows is not analogous to processing, by executing an instruction with a processor associated with a search engine, the search query to return a listing of search results including a first search result and a second search result; and ordering, by executing an instruction with the processor associated with the search engine, the first search result and the second search result based on a first preview metric associated with the first search result and a second preview metric associated with the second search result, the first preview metric including a first ratio based on a first count of preview events for the first search result and a second count of impressions of the first search result in the search query, the second preview metric including a second ratio based on a third count of preview events for the second search result and a fourth count of impressions of the second search result in the search query. Accordingly, Gross does not teach or associating, the first search result and the second search result based on a first preview metric associated with the first search result and a second preview metric associated with the second search result, the first preview metric including a first ratio based on a first count of preview events for the first search result and a second count of impressions of the first search result in the search query, the second preview metric including a second ratio based on a third count of preview events for the second search result and a fourth count of impressions of the second search result in the search query.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-21 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kim et al (US 9,623,119) relates to Accentuating search results, specifically, on a display device associated with the client 6010. Further operations of the client 6010 include enabling a user of the device to select 7018 from the modified results. For example, a user may interact with the search results and may indicate a preference for a particular search result (e.g., by clicking a link associated with the search result, accessing information associated with the search result, dwelling on a search result, etc.).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 9, 2022